Per Curiam.

It is conceded by the parties that the respondent board had the right to reject all bids. The “notice to bidders” provides, inter alia, that “the board of education reserves the right to reject any or all bids and to waive any informalities in the bidding.”
If he is right in his contentions, relator would have been “entitled to injunctive relief.
Since that would be an adequate remedy, the Court of Appeals was correct in denying relator relief by way of mandamus. State, ex rel. Grant, Jr., Exr., v. Kiefaber et al., Montgomery County Planning Comm., ante, 326.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell, Herbert and Peck, JJ., concur.